
	

115 S798 IS: Yellow Ribbon Improvement Act of 2017
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 798
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2017
			Mr. Cassidy (for himself, Mr. Brown, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the Yellow Ribbon G.I. Education Enhancement
			 Program to apply to individuals pursuing programs of education while on
			 active duty, to recipients of the Marine Gunnery Sergeant John David Fry
			 scholarship, and to programs of education pursued on half-time basis or
			 less, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Yellow Ribbon Improvement Act of 2017. 2.Expansion of Yellow Ribbon G.I. Education Enhancement ProgramSubsection (a) of section 3317 of title 38, United States Code, is amended to read as follows:
			
				(a)Establishment of program
 (1)In generalIn instances where the educational assistance provided pursuant to subsections (c)(1)(A), (e)(2)(A), and (f)(2)(A) of section 3313 of this title does not cover the full cost of established charges (as specified in section 3313), the Secretary shall, subject to paragraph (2) of this subsection, carry out a program under which colleges and universities can, voluntarily, enter into an agreement with the Secretary to cover a portion of those established charges not otherwise covered under subsections (c)(1)(A), (e)(2)(A), and (f)(2)(A) of section 3313 of this title, which contributions shall be matched by equivalent contributions toward such costs by the Secretary.
 (2)LimitationThe program carried out under paragraph (1) shall only apply to covered individuals described in paragraphs (1), (2), and (9) of section 3311(b) of this title..
		
